Exhibit February 19, 2008 FOR IMMEDIATE RELEASE India Globalization Capital, Inc www.indiaglobalcap.com CONTACT: Ram Mukunda(301-983-0998) Email: ram@indiaglobalcap.com Fax: 240-465-0273 AMEX: IGC INDIA GLOBALIZATION CAPITAL, INC. (IGC) RESCHEDULES SPECIAL MEETING OF STOCKHOLDERS TO FEBRUARY 27, 2008 . Bethesda, MD – February 19, 2008 – India Globalization Capital, Inc. (AMEX: IGC.U, IGC, IGC.WT, “IGC”) announced today that a Special Meeting of Stockholders originally scheduled to be convened on Wednesday, February 20, 2008 at 10:00 a.m., Eastern
